DETAILED ACTION
This is in response to communication filed on 12/1/2021.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 8, and 15 are in independent form.

Drawings
In light of applicant’s response, the examiner withdraws the previous objection to the drawings.

Claim Rejections - 35 USC § 112
In light of applicant’s response, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a first logic circuit comprising a special purpose register storing a resource balance, a comparator, and an adder, and a second logic circuit comprising the special purpose register and a general purpose register, along with the steps of reading, comparing, and subtracting, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Applications 20210357260 and 20210266328 teach a smart contract system with resource account systems and distributed register application.
U.S. Patent 10924363 teaches resource management using smart contracts.
Japanese Patent Applications JP 2016219014 A, JP 2018535500 A, JP 6818034 B2, and JP 6858493 B2 teach smart contracts and resource amounts stored in registers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184